EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Tufte on 3/9/21.

The application has been amended as follows: 
Claims:

1.	A leadless cardiac pacemaker (LCP) configured to sense cardiac activity and to deliver pacing therapy to a patient’s heart, the patient’s heart including an atrial chamber and a ventricular chamber, the LCP comprising:
	a housing configured to be disposed within the ventricular chamber of the patient’s heart;
a first electrode coupled to the housing and exposed to an environment outside of the housing;
a second electrode coupled to the housing and exposed to the environment outside of the housing;
	a sensing assembly responsive to the environment outside of the housing, the sensing assembly including a pressure measurement sensor and an acoustic measurement sensor, the sensing assembly configured to gather information for identifying one or more cardiac events of a first type detected by the pressure measurement sensor and one or more cardiac events of a second type detected by the acoustic measurement sensor to identify one or more atrial timing fiducials associated 
a controller operatively coupled to the first electrode, the second electrode, and the sensing assembly, the controller is configured to:
process information gathered by the sensing assembly to identify one or more cardiac events of the first type detected by the pressure measurement sensor and one or more cardiac events of the second type detected by the acoustic measurement sensor, and identify one or more atrial timing fiducials of a first type based on one or more of the identified cardiac events of the first type, and identify the one or more atrial timing fiducials of a second type based on one or more of the identified cardiac events of the second type 
deliver [[a]] ventricular pacing pulses to the ventricular chamber of the patient’s heart via the first electrode and the second electrode, wherein the ventricular pacing pulses are delivered with a first time offset based on a first AV interval following selected atrial timing fiducials of the first type, and with a second time offset based on a second AV interval following selected atrial timing fiducials of the second type, wherein the first AV interval is different from the second AV interval and the first time offset is different from the second time offset 

10.	(Currently Amended) A leadless cardiac pacemaker (LCP) configured to sense atrial cardiac activity from a ventricular position and to deliver ventricular pacing therapy to a patient’s heart, the LCP comprising:
	a housing;
coupled to the housing and exposed to an environment outside of the housing;
a second electrode coupled to the housing and exposed to the environment outside of the housing;
	a sensing assembly responsive to the environment outside of the housing, the sensing assembly including an electrical measurement sensor and one or more of a pressure measurement sensor and an acoustic measurement sensor, the sensing assembly configured to gather information for determining two or more cardiac events each detected by a different one of the sensors, at least one of the cardiac events 
a controller operatively coupled to the first electrode, the second electrode, and the sensing assembly, the controller is configured to:
process information gathered by the sensing assembly to identify the two or more cardiac events each detected by a different one of the sensors, at least one of the cardiac events 
deliver a ventricular pacing pulse to a ventricular chamber of the patient’s heart via the first electrode and the second electrode, with a time delay offset following a triggering one of the two or more cardiac events, wherein the time delay offset  


12.	(Currently Amended) The LCP of claim 10, wherein the controller is configured to deliver the ventricular pacing pulse at a time that is based in whole or in part on a particular cardiac interval of the patient’s heart, and wherein the sensing assembly comprises the pressure measurement sensor, and a start of the particular 

17.	(Currently Amended) A ventricular leadless cardiac pacemaker (LCP) configured to sense cardiac activity and to deliver pacing therapy to a patient’s heart, the LCP comprising:
	a housing;
a first electrode coupled to the housing and exposed to an environment outside of the housing;
a second electrode coupled to the housing and exposed to the environment outside of the housing;
a sensing assembly responsive to the environment outside of the housing, the sensing assembly including two or more sensor types each for detecting a different event type, the two or more sensor types including an electrogram measurement sensor for detecting electrical event types, and one or more of a pressure measurement sensor for detecting pressure event types and an acoustic measurement sensor for detecting acoustic event types, the two or more sensor types configured to gather information for determining two or more cardiac intervals associated with the patient’s heart, at least one of the cardiac intervals associated with an atrial chamber of the patient’s heart;
a controller operatively coupled to the first electrode, the second electrode, and the two or more sensor types, the controller is configured to:
process information gathered by the two or more sensor types to identify the two or more cardiac intervals, wherein at least one cardiac interval begins with a detected first event type and ends with a detected second event type that is different from the detected first event type; and
deliver a ventricular pacing pulse to a ventricular chamber of the patient’s heart via the first electrode and the second electrode at athat is dependent on a triggering one or more of the two or more cardiac intervals, and wherein the predetermined offset time is different for each of at least two of the two or more cardiac intervals.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claims 1, 10 and 17, each taken as a whole. The closest prior art is US 2016/0129262 by Sheldon, yet it fails to teach a ventricular LCP configured to deliver ventricular pacing with different offsets from different triggering atrial cardiac events detected by different sensors of the LCP, the sensors including a pressure or acoustic sensor, in addition to the other limitations and as presented in each of Claims 1, 10 and 17. The amendments also remove the DP rejections, along with all other rejections.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792